Citation Nr: 9922105	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
spondylosis with neuropathy of the left upper extremity and 
weakness of the left biceps muscle and left forearm and left 
wrist muscles, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for a little more than 20 
years before retiring from active duty in September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued a 20 percent evaluation 
for the service-connected degenerative changes of the 
cervical spine pursuant to Diagnostic Code (DC) 5003-5293, 
continued a 10 percent evaluation for the service-connected 
weakness of the left biceps pursuant to DC 5306, and 
continued a 10 percent evaluation for the service-connected 
weakness of the left forearm and wrist muscles pursuant to DC 
5308.  In a February 1998 rating decision, a 30 percent 
evaluation was assigned for the service-connected 
degenerative changes of the cervical spine, effective from 
April 4, 1996, pursuant to DC 5290.  In addition, the 
service-connected disabilities involving weakness of the left 
biceps muscle due to cervical spondylosis and weakness of the 
left forearm and left wrist muscles due to cervical 
spondylosis, ulnar neuropathy, were rated together as one 
disability and assigned a 30 percent evaluation effective 
from April 4, 1996, pursuant to DC 8513, rather than rated 
separately under DC 5306 and DC 5308.


REMAND

The veteran contends that his service-connected disabilities 
have worsened in that he has increased weakening of his 
muscles as well as increased pain.  He further contends that 
he has left leg disability which is due to his cervical spine 
disability.  The record reflects that the RO has not 
adjudicated the veteran's claim for secondary service 
connection for left leg disability.

Although the currently assigned evaluation of 30 percent for 
degenerative changes of the cervical spine is the maximum 
evaluation possible under DC 5290, it is not the maximum 
evaluation possible for the veteran's cervical spine 
disability.  

The record reflects that the most recent VA examinations of 
the disabilities at issue were performed in April 1997.  

Cervical disc disease with moderate to severe involvement of 
the left arm was diagnosed on a VA Agent Orange and muscle 
examination in April 1997.  The examiner reported the results 
of range of motion testing of the cervical spine and left 
upper extremity and the presence of thenar atrophy with the 
thumb.  He noted that there was numbness at the medial aspect 
of the left arm and that strength of the left forearm was 
grade 3.  He did not identify the scale used to grade the 
left forearm strength, nor did he address the strength of 
other muscles affected by the veteran's cervical disc 
disease.  Moreover, the examiner did not address the extent 
of any functional impairment due to pain.   

A VA peripheral nerve examination was also performed in April 
1997.  The examiner reported that the veteran had decreased 
free range of movements of the neck with limitation of 
turning to the left, and that the veteran had difficulty with 
left lateral flexion of the neck because of the pain with 
radiation to the left shoulder.  This examiner did not note 
the specific degrees of range of motion or otherwise 
adequately identify the functional impairment associated with 
the disability.  The Board also notes that the examiner 
stated that the disability was progressing in severity, which 
suggests to the Board that additional progression of the 
disability might have occurred since this VA examination more 
than two years ago.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  The veteran should be requested to 
provide medical evidence supporting his 
claim that he has left leg disability 
which was caused or chronically worsened 
by his service-connected cervical spine 
disability.

3.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations by physicians with 
appropriate expertise to determine the 
current nature and extent of impairment 
from the service-connected disabilities 
involving the cervical spine and left 
upper extremity.  All indicated tests and 
studies, to include electromyography, 
nerve conduction velocity studies, an X-
ray study and range of motion studies in 
degrees, should be conducted and all 
findings should be reported in detail.  
In reporting range of motion, the 
examiners should specifically identify 
any excursion of motion accompanied by 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physicians should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The functional impairment due to pain 
should be identified.  The physicians 
should also express their opinions 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.  The 
neurologist should specifically identify 
the radicular groups involved and 
identify the specific sensory and motor 
impairment associated with the 
disability.  The examiners should provide 
their opinions concerning the impact of 
each of the disabilities on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be provided.  
The claims folder must be made available 
to and reviewed by the examiners.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.  The RO should then 
adjudicate the claim for service 
connection for left leg disability and 
readjudicate the issues on appeal, to 
include consideration of all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


